internal_revenue_service number release date date cc pa cbs br2 gl-502418-00 uiln memorandum for new jersey district_counsel from kathryn a zuba s kathryn a zuba chief branch collection bankruptcy summonses subject waiver of right to receive a termination letter this responds to your request for advice in the above referenced matter submitted to our office via electronic mail on date this opinion is advisory in nature and should not be cited as precedent issues can a taxpayer authorize the service to levy on a specific property of the taxpayer to collect taxes subject_to an installment_agreement and still retain his or her collection_due_process rights under sec_6330 can a taxpayer waive the prohibition on levy set forth in sec_6331 conclusion no the taxpayer must exercise his or her right to a sec_6330 collection_due_process cdp hearing prior to the issuance of the first levy yes as long as the taxpayer has waived or exercised his or her cdp rights under sec_6330 the taxpayer may waive the restriction on levy set forth in sec_6331 and may permit the service to levy upon a specific property while the installment_agreement is still in effect background you were asked by the new jersey collection_division to draft two collection waivers for use by taxpayers paying their tax_liabilities in installments pursuant to sec_6159 of the code the first of the two waivers would allow the taxpayer to authorize the service gl-502418-00 to levy on a specific item or piece of property ie a selected account receivable during the time the service is prohibited from levying by operation of sec_6331 the other waiver would remove the prohibition on levy set forth in sec_6331 in its entirety in addition the new jersey collection_division also inquired whether a taxpayer may authorize the service to levy on a specific item or piece of property prior to receiving its cdp_notice as required by sec_6330 and before exercising or waiving its rights to a cdp hearing for that particular year and tax law analysis generally unless the statute provides otherwise a taxpayer may waive rights granted to the taxpayer by the internal_revenue_code in order to be valid a waiver must be knowing and voluntary thus before a taxpayer is asked to waiver any of his or her rights under either sec_6330 sec_6331 or sec_6159 the taxpayer should be informed of his or her rights and of the consequences of a waiver of those rights prior to the enactment of the internal_revenue_service restructuring and reform act of rra the service was generally prohibited from levying upon the taxpayer’s property to collect the tax_liability that was the subject of an installment_agreement see sec_301_6159-1 the service could and sometimes would however provide that a levy would be served during the pendency of an installment_agreement id furthermore provided the service complied with all other provisions of the code the service could levy upon the taxpayer’s property immediately following the termination of the installment_agreement the enactment of rra placed additional notice and process requirements on the service relating to both levies and installment agreements first sec_6330 of the code requires the service to provide at least days before the first levy a collection_due_process cdp notification and the opportunity for an independent hearing and possible subsequent appellate court review to persons whose property the service intends to levy for the payment of tax the taxpayer is entitled to only one cdp_notice per tax per each taxable_period and can exercise his or her right to a hearing only before the first levy the taxpayer may not wait until the subsequent levy before exercising his or her rights under sec_6330 additionally sec_6331 prohibits levies during an installment_agreement specifically sec_6331 prohibits levies during the time an installment_agreement is in effect sec_6331 further prohibits levies during the thirty days after an installment_agreement is terminated and provides that the prohibition on levy continues if an appeal remains pending at the end of that thirty day period this requirement applies to levies initiated after date gl-502418-00 consequently the service must now wait a minimum of sixty days from the issuance of the termination letter under sec_6159 before it can levy upon the taxpayer’s property to collect the tax subject_to the installment_agreement while sec_6330 does not explicitly provide for a waiver of cdp rights this office has previously concluded that a taxpayer may waive his or her right to a cdp hearing within the 30-day period prescribed by sec_6330 after receiving the required cdp_notice the taxpayer may not however waive the notice itself this is because in order for the taxpayer to knowingly and voluntarily waive his or her right to a cdp hearing the taxpayer must first be aware of that right and the consequences of a waiver assuming that the taxpayer in your hypothetical has received the required cdp_notice and has either waived or exercised his rights to a cdp hearing prior to entering into the installment_agreement that taxpayer may then authorize the service to levy on its asset or assets while the installment_agreement is in effect we strongly recommend however that such waivers be specific ie limited to a particular asset and not general a policy and or practice of obtaining unrestricted waivers of the sec_6331 prohibition on levies may be perceived as an attempt to circumvent the explicit language of the statute furthermore in the rare situation where the taxpayer desires the service to levy on more than one asset the taxpayer can and should execute a separate waiver for each levy this will ensure that the service does not take any collection action not intended or authorized by the taxpayer this will also ensure that taxpayers will not experience a hardship as a result of an unexpected levy causing them to default the installment_agreement if the new jersey collection_division nonetheless feels it necessary to obtain a wholesale waiver of sec_6331 prohibition on levy we recommend that they discuss this issue with the assistant note that the service has made an administrative decision not to levy for days after the mailing of the termination letter cp required by sec_6159 see irm similarly while the taxpayer may waive the 30-day period set forth in sec_6159 or the right to an independent administrative review set forth in sec_6159 the taxpayer may not waive its right to the termination letter required by sec_6159 furthermore the date an installment_agreement is terminated currently determined only in reference to the termination letter is a very important date for many reasons some of which may not be initially evident for example the date of termination determines the first date the service may levy upon the taxpayer’s property to collect the tax previously subject_to the installment_agreement sec_6331 likewise the date the installment_agreement is terminated is also used to determine the proper rate of interest under sec_6651 accordingly it is imperative that before an installment_agreement is terminated the taxpayer is given a termination letter as required by sec_6159 of the code gl-502418-00 commissioner collection and obtain their concurrence in addition a waiver of the sec_6331 prohibition on levy must be separate from the waiver of the cdp rights the waiver should clearly state the asset to be levied upon and if applicable the time frame for effectuating the levy while the taxpayer may execute such a waiver at any time the service may not request such waiver as a condition of entering into the installment_agreement finally regardless of whether the taxpayer executes or wishes to execute a waiver of sec_6331 prohibition on levy before or after the taxpayer defaults on the installment_agreement the taxpayer must still be provided with a notice of termination before the service terminates the installment_agreement sec_6159 as always we hope the advice provided herein is helpful if you have any questions or comments please call the attorney assigned to this matter pincite-3620 cc chief branch collection bankruptcy summonses
